     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 1 of 13


 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA

11

12    SCOTT ALEXANDER WILLIAMS,                          Case No. 1:21-cv-00047-BAM (PC)
13                       Plaintiff,                      ORDER DENYING APPOINTMENT OF
                                                         COUNSEL
14            v.
                                                         SCREENING ORDER GRANTING
15    DIRKSE, et al.,                                    PLAINTIFF LEAVE TO FILE AMENDED
                                                         COMPLAINT
16                       Defendants.
                                                         (ECF No. 1)
17
                                                         THIRTY (30) DAY DEADLINE
18

19          Plaintiff Scott Alexander Williams (“Plaintiff”) is a county jail inmate proceeding pro se
20   and in forma pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff’s complaint,
21   filed on January 31, 2021, is currently before the Court for screening. (Doc. 1.)
22   I.     Screening Requirement and Standard
23          The Court is required to screen complaints brought by prisoners seeking relief against a
24   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
25   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous
26   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary
27   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
28          A complaint must contain “a short and plain statement of the claim showing that the
                                                        1
     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 2 of 13


 1   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
 2   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 3   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
 4   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as

 5   true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

 6   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 7           To survive screening, Plaintiff’s claims must be facially plausible, which requires

 8   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

 9   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret

10   Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully

11   is not sufficient, and mere consistency with liability falls short of satisfying the plausibility

12   standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

13           II.     Plaintiff’s Allegations

14           Plaintiff is currently housed at Stanislaus County Public Safety Center, Modesto
     California, where the events alleged in the complaint occurred. It is unclear if Plaintiff is
15
     convicted or a pretrial detainee.1 Plaintiff names the following defendants: (1) Jeff Dirkse,
16
     Sheriff, (2) Bill Duncan, Captain, (3) Scott Houston, Facilities Lieutenant, (4) Anthony Elliot,
17
     Operations Sergeant, (5) Stanislaus Public Safety Center (“PSC”), (6) Stanislaus County Sheriff’s
18
     Office, (7) Stanislaus County Board of Supervisors, (8) Brigit Fladager, District Attorney.
19
             In claim 1, Plaintiff alleges the PSC, the Sheriff’s Office, Board of Supervisors and Dirkse
20
     and District Attorney Fladager failed to properly oversee their subordinates at PSC, Captain Bill
21
     Duncan and Lieutenant Houston, in the creation and implementation of the mail procedure to
22
     ensure the procedure complies with the law. Defendants Duncan, Houston and Elliot are
23
     response for the creation and implementation of the PSC mail procedure that wakes Plaintiff up
24
     during the night when the program is shut down and he is asleep. Plaintiff alleges he is being
25
     denied of the minimal level of nightly sleep from the jail procedures. In claim 2, Plaintiff alleges
26
27
     1
      In any amended complaint, Plaintiff should clarify if he is a pretrial detainee or whether he has
28   been convicted.
                                                     2
     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 3 of 13


 1   a violation of the Fourteenth Amendment and restates the same allegations as in claim 1. In claim
 2   3, Plaintiff alleges a violation of the First Amendment and restates the same allegations as in
 3   claim 1.
 4          In claim 4, Plaintiff alleges a violation of the Fourteenth Amendment. Plaintiff alleges

 5   that the PSC, the Sheriff’s Office, Board of Supervisors and Dirkse and District Attorney

 6   Fladager failed to properly oversee their subordinates at PSC, Captain Bill Duncan and

 7   Lieutenant Houston, in the creation and implementation of the program and lockdown procedure

 8   and policy which denied Plaintiff access to phone calls and visits for 19 days (11/30/2020-

 9   12/20/20200 when he was not on disciplinary status. Plaintiff suffered mental health

10   deterioration, duress, anxiety, sleep deprivation. Claim 5 alleges a violation of the Eighth

11   Amendment and restates the same allegations as in claim 4. Claim 6 alleges a violation of the

12   Fourteenth Amendment and restates the same allegations as in claim 4. Claim 7 alleges a

13   violation of the Sixth Amendment and restates the same allegations as in claim 4.

14          In addition to compensatory and punitive damages, Plaintiff seeks a declaration of his
     rights and an injunction to force defendant to cease their illegal mail procedures and policies and
15
     change mail delivery time from 12 a.m. to daytime, among other requests. He also seeks a
16
     preliminary and permanent injunction. (See Doc. 1, p. 18.)
17

18          III. Motion to Appoint Counsel
19          In his complaint, Plaintiff requests appointment of counsel. Plaintiff does not have a
20   constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525
21   (9th Cir. 1997), rev’d in part on other grounds, 154 F.3d 952, 954 n.1 (9th Cir. 1998), and the
22   court cannot require an attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1).
23   Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 298 (1989). However, in
24   certain exceptional circumstances the court may request the voluntary assistance of counsel
25   pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
26          Without a reasonable method of securing and compensating counsel, the Court will seek
27   volunteer counsel only in the most serious and exceptional cases. In determining whether

28   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on
                                                        3
     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 4 of 13


 1   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
 2   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
 3             The Court has considered Plaintiff’s request, but does not find the required exceptional
 4   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

 5   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

 6   This Court is faced with similar cases filed by prisoners who are proceeding pro se and with

 7   limited access to the law library almost daily. Many of these prisoners also have limited

 8   education and receive mental health treatment. These litigants also must conduct legal research

 9   and litigate their cases without the assistance of counsel.

10             Furthermore, at this stage in the proceedings, the Court cannot make a determination that

11   Plaintiff is likely to succeed on the merits. Plaintiff’s complaint has not yet been screened to

12   determine whether it states cognizable claims upon which it may proceed, and based on a review

13   of the record in this case, the Court does not find that Plaintiff cannot adequately articulate his

14   claims.
               IV.    Discussion
15
               Plaintiff’s complaint fails to comply with Federal Rule of Civil Procedure 8 and fails to
16
     state a cognizable claim under 42 U.S.C. § 1983. Because he is proceeding pro se, Plaintiff will
17
     be granted leave to amend his complaint to the extent that he can do so in good faith. To assist
18
     Plaintiff, the Court provides the pleading and legal standards that appear relevant to his claims.
19
               A. Federal Rule of Civil Procedure 8
20
               Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain
21
     statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed
22
     factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,
23
     supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation
24
     omitted). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim to
25
     relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570,
26
     127 S.Ct. at 1974). While factual allegations are accepted as true, legal conclusions are not. Id.;
27
     see also Twombly, 550 U.S. at 556–557.
28
                                                          4
     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 5 of 13


 1          Although Plaintiff's complaint is short, it is not a plain statement of his claims. As a basic
 2   matter, the complaint does not clearly state what happened, when it happened or who was
 3   involved. Plaintiff’s allegations must be based on facts as to what happened and not conclusions.
 4   If Plaintiff files an amended complaint, it should be a short and plain statement of his claims, and

 5   must include factual allegations identifying what happened, when it happened and who was

 6   involved. Fed. R. Civ. P. 8.

 7          B. Linkage Requirement

 8          The Civil Rights Act under which this action was filed provides:

 9          Every person who, under color of [state law]...subjects, or causes to be subjected,
            any citizen of the United States...to the deprivation of any rights, privileges, or
10          immunities secured by the Constitution...shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress.
11

12   42 U.S.C. § 1983.

13          The statute plainly requires that there be an actual connection or link between the actions
     of the defendants and the deprivation alleged to have been suffered by Plaintiff. See Monell v.
14
     Dep’t of Soc. Servs., 436 U.S. 658, (1978); Rizzo v. Goode, 423 U.S. 362, (1976). The Ninth
15
     Circuit has held that “[a] person ‘subjects another to the deprivation of a constitutional right,
16
     within the meaning of section 1983, if he does an affirmative act, participates in another’s
17
     affirmative acts or omits to perform an act which he is legally required to do that causes the
18
     deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978).
19
            Plaintiff’s complaint fails to link each defendant to potential constitutional violations.
20
     Plaintiff must name individual defendants and allege what each defendant did or did not do that
21
     resulted in a violation of his constitutional rights. In any amended complaint, Plaintiff should
22
     allege what each individual defendant did or did not do that caused the asserted deprivation.
23
            C. Supervisor Liability
24
            Insofar as Plaintiff is attempting to sue Defendants Dirske, Duncan, Houston, Elliot, or
25
     any other defendant, based solely upon his supervisory role, he may not do so. Liability may not
26
     be imposed on supervisory personnel for the actions or omissions of their subordinates under the
27
     theory of respondeat superior. Iqbal, 556 U.S. at 676–77; Simmons v. Navajo Cty., Ariz., 609 F.3d
28
                                                        5
     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 6 of 13


 1   1011, 1020–21 (9th Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009);
 2   Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002)
 3            Supervisors may be held liable only if they “participated in or directed the violations, or
 4   knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th

 5   Cir. 1989); accord Starr v. Baca, 652 F.3d 1202, 1205–06 (9th Cir. 2011); Corales v. Bennett,

 6   567 F.3d 554, 570 (9th Cir. 2009). Supervisory liability may also exist without any personal

 7   participation if the official implemented “a policy so deficient that the policy itself is a

 8   repudiation of the constitutional rights and is the moving force of the constitutional violation.”

 9   Redman v. Cty. of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations and quotations

10   marks omitted), abrogated on other grounds by Farmer v. Brennan, 511 U.S. 825 (1970).

11            To prove liability for an action or policy, the plaintiff “must... demonstrate that his

12   deprivation resulted from an official policy or custom established by a... policymaker possessed

13   with final authority to establish that policy.” Waggy v. Spokane County Washington, 594 F.3d

14   707, 713 (9th Cir.2010). When a defendant holds a supervisory position, the causal link between
     such defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.
15
     Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.
16
     1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in
17
     civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.
18
     1982).
19
              Plaintiff’s conclusory statements, without factual support, are insufficient to state a
20
     cognizable claim of supervisory liability. See Iqbal, 556 U.S. at 678. Plaintiff has failed to allege
21
     facts to support that any supervisory Defendant participated in or directed the violations, or knew
22
     of the violations and failed to act to prevent them. Plaintiff also has failed to plead facts showing
23
     what policy or policies he alleges violated his constitutional rights and that any policy was a
24
     moving force behind the alleged constitutional violations. See Willard v. Cal. Dep't of Corr. &
25
     Rehab., No. 14-0760, 2014 WL 6901849, at *4 (E.D. Cal. Dec. 5, 2014) (“To premise a
26
     supervisor's alleged liability on a policy promulgated by the supervisor, plaintiff must identify a
27
     specific policy and establish a ‘direct causal link’ between that policy and the alleged
28
                                                          6
     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 7 of 13


 1   constitutional deprivation.”); see Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979)
 2   (the director of the state health department has no liability, unless director personally participated
 3   in the taking of his property)
 4          D. County Defendants

 5          Plaintiff names Stanislaus Public Safety Center, the Stanislaus County Sheriff’s Office,

 6   District Attorney’s office, and the Stanislaus County Board of Supervisors as defendants.

 7          Under section 1983, a local government unit may not be held responsible for the acts of its

 8   employees under a respondeat superior theory of liability. Monell v. Department of Social

 9   Services, 436 U.S. 658, 691 (1978). Rather, a local government unit may only be held liable if it

10   inflicts the injury complained of through a policy or custom. Waggy v. Spokane County

11   Washington, 594 F.3d 707, 713 (9th Cir. 2010).

12          To state a claim, “[i]t is not sufficient for a plaintiff to identify a custom or policy,

13   attributable to the municipality, that caused his injury. A plaintiff must also demonstrate that the

14   custom or policy was adhered to with ‘deliberate indifference’ ” to his constitutional rights.
     Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1076 (9th Cir. 2016), cert. denied sub nom., Los
15
     Angeles Cty., Cal. v. Castro, 137 S. Ct. 831 (2017). The deliberate indifference standard is
16
     satisfied where a plaintiff alleges facts available to the municipality’s policymakers that “put
17
     them on actual or constructive notice that the particular omission is substantially certain to result
18
     in the violation of the constitutional rights of their citizens.” Castro, 833 F.3d at 1076.
19
            Here, Plaintiff has not linked any alleged violation of his rights to a policy or practice
20
     attributable to Stanislaus County, nor has he provided facts to support that Stanislaus County
21
     knew of, and blatantly ignored, the alleged violations committed by its employees. Therefore,
22
     Plaintiff has failed to state a cognizable claim against the County defendants.
23
            In addition, prosecutors are absolutely immune from liability when performing the
24
     traditional functions of an advocate and acts that are “intimately associated with the judicial phase
25
     of the criminal process.” Kalina v. Fletcher, 522 U.S. 118, 125 (1997) (quoting Imbler v.
26
     Pachtman, 424 U.S. 409, 430 (1976)) (internal quotation marks omitted). It is unclear from
27
     Plaintiff’s allegations what he contends the District Attorney did or did not do that violated his
28
                                                         7
     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 8 of 13


 1   rights.
 2             E. Eighth Amendment: Deliberate Indifference to Risk of Harm
 3             Assuming Plaintiff is a convicted inmate,2 “The treatment a prisoner receives in prison
 4   and the conditions under which he is confined are subject to scrutiny under the Eighth

 5   Amendment.” Farmer v. Brennan, 511 U.S. 825, 832, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994)

 6   (citing Helling v. McKinney, 509 U.S. 25, 31, 113 S.Ct. 2475, 125 L.Ed.2d 22 (1993)). Prison

 7   officials have a duty “to take reasonable measures to guarantee the safety of inmates, which has

 8   been interpreted to include a duty to protect prisoners.” Labatad v. Corrections Corp. of America,

 9   714 F.3d 1155, 1160 (9th Cir. 2013) (citing Farmer, 511 U.S. at 832–33, 114 S.Ct. 1970; Hearns

10   v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005)). To establish a violation of this duty, the

11   prisoner must “show that the officials acted with deliberate indifference to threat of serious harm

12   or injury to an inmate.” Labatad, 714 F.3d at 1160. This involves both objective and subjective

13   components. The objective component requires that the alleged deprivation be “sufficiently

14   serious”; where a failure to prevent harm is alleged, “the inmate must show that he is incarcerated
     under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834, 114 S.Ct.
15

16

17   2
       If Plaintiff is not a convicted inmate, the standards are under the Fourteenth Amendment.
     The Fourteenth Amendment protects the rights of pretrial detainees. Bell v. Wolfish, 441 U.S.
18
     520, 545 (1979). “[U]nder the Due Process Clause, a detainee may not be punished prior to an
19   adjudication of guilt in accordance with due process of law.” Demery v. Arpaio, 378 F.3d 1020,
     1029 (9th Cir. 2004) (quoting Bell, 441 U.S. at 535). During the period of detention prior to trial,
20   a pretrial detainee may be properly subject to the conditions of the jail so long as they do not
     amount to punishment. Bell, 441 U.S. at 536–37. “Pretrial detainees are entitled to ‘adequate
21   food, clothing, shelter, sanitation, medical care, and personal safety.’ ” Alvarez-Machain v.
22   United States, 107 F.3d 696, 701 (9th Cir. 1996) (quoting Hoptowit v. Ray, 682 F.2d 1237, 1246
     (9th Cir. 1982)). To state a claim of unconstitutional conditions of confinement against an
23   individual defendant, a pretrial detainee must allege facts that show: (i) the defendant made an
     intentional decision with respect to the conditions under which the plaintiff was confined; (ii)
24   those conditions put the plaintiff at substantial risk of suffering serious harm; (iii) the defendant
     did not take reasonable available measures to abate that risk, even though a reasonable official in
25   the circumstances would have appreciated the high degree of risk involved -- making the
26   consequences of the defendant's conduct obvious; and (iv) by not taking such measures, the
     defendant caused the plaintiff's injuries. Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th
27   Cir. 2018). Whether the conditions and conduct rise to the level of a constitutional violation is an
     objective assessment that turns on the facts and circumstances of each particular case. Id.; Hearns
28   v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005).
                                                          8
     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 9 of 13


 1   1970 (quoting Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981)).
 2   The subjective component requires that the prison official actually “know of and disregard an
 3   excessive risk to inmate health or safety.” Id. at 837, 114 S.Ct. 1970; Anderson v. County of Kern,
 4   45 F.3d 1310, 1313 (9th Cir. 1995). A prison official must ‘‘be aware of facts from which the

 5   inference could be drawn that a substantial risk of serious harm exists, and...must also draw the

 6   inference.” Farmer, 511 U.S. at 837, 114 S.Ct. 1970. Liability may follow only if a prison official

 7   “knows that inmates face a substantial risk of serious harm and disregards that risk by failing to

 8   take reasonable measures to abate it.” Id. at 847, 114 S.Ct. 1970.

 9          For excessive noise to be cognizable under the Eighth Amendment, “it ‘must either

10   significantly exceed, or be independent of, the inherent discomforts of confinement.’ ” Endsley v.

11   Luna, 750 F. Supp. 2d 1074, 1100 (C.D. Cal. 2010) (quoting Demery v. Arpaio, 378 F.3d 1020,

12   1030 (9th Cir. 2004)); Moreno Montecastro v. Newsom, 2020 WL 6484097, at *6 (E.D. Cal. Nov.

13   4, 2020). In Toussaint v. McCarthy, the Ninth Circuit affirmed the district court's remedy to

14   alleviate an unconstitutional level of noise at San Quentin and Folsom State Prisons. Toussaint v.
     McCarthy, 801 F.2d 1080, 1110 (9th Cir.1986), cert. denied, 481 U.S. 1069, 107 S.Ct. 2462, 95
15
     L.Ed.2d 871 (1987). The district court described the noise as an “unrelenting, nerve-racking din”
16
     and a “constant racket” that “reverberates freely, magnifying noises of all kinds.” Toussaint v.
17
     McCarthy, 597 F.Supp. 1388, 1397 (N.D.Cal.1984), rev'd in part on other grounds, 801 F.2d 1080
18
     (9th Cir.1986); see Keenan v. Hall, 83 F.3d 1083, 1089-90 (9th Cir. 1996) (concluding that
19
     deprivation of outdoor exercise, excessive noise and lighting, lack of ventilation, inadequate
20
     access to basic hygiene supplies, and inadequate food and water were sufficient to state an Eighth
21
     Amendment claim).
22
            Plaintiff’s allegations fail to allege whether the noise awaking him due to the mail
23
     procedure could satisfy either the objective component or the subjective component. Plaintiff
24
     failed to allege any facts surrounding being awaken in the night from the mail procedures.
25
            Plaintiff also claims he was denied visitation during a lockdown.
26
            There must be a “mutual accommodation between institutional needs and objectives and
27
     the provisions of the Constitution that are of general application.” Wolff v. McDonnell, 418 U.S.
28
                                                       9
     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 10 of 13


 1    539, 556, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). This principle applies equally to pretrial
 2    detainees and pretrial detainees do not possess the full range of freedoms as an unincarcerated
 3    individual. Bell v. Wolfish, 441 U.S. at 546, 99 S.Ct. 1861. “[M]aintaining institutional security
 4    and preserving internal order and discipline are essential goals that may require limitation or

 5    retraction of the retained constitutional rights of both convicted prisoners and pretrial detainees.”

 6    Id.

 7            Inmates do not have a clearly established constitutional right to receive visits, in particular

 8    contact visits. Dunn v. Castro, 621 F.3d 1196, 1202 (9th Cir.2010); Toussaint v. McCarthy, 801

 9    F.2d 1080, 1114 (9th Cir.1986) ( “To the extent that denial of contact visitation is restrictive and

10    even harsh, it is part of the penalty that criminals pay for their offenses against society”). The

11    Supreme Court has upheld a variety of restrictions on visitation (including denials of contact

12    visitation, as well as limitations on the people allowed to visit an inmate) against First, Eighth,

13    and Fourteenth Amendment challenges. Overton v. Bazzetta, 539 U.S. 126, 133, 123 S.Ct. 2162,

14    156 L.Ed.2d 162 (2003).Only where all visitation privileges have been revoked permanently or
      for a substantial period of time will the deprivation take on constitutional proportions. See
15
      Overton, 539 U.S. at 130, 123 S.Ct. 2162; Dunn v. Castro, 621 F.3d 1196, 1204 (9th Cir. 2010).
16
              It is unclear whether Plaintiff is attempting to bring a claim based upon the lock down of
17
      the facility. It appears that Plaintiff alleges that after the facility was locked down, he was unable
18
      to have attorney visits or receive visitors. However, Plaintiff does not have an unfettered right to
19
      visitation. Overton, 539 U.S. at 133, 123 S.Ct. 2162; Block v. Rutherford, 468 U.S. 576, 586, 104
20
      S.Ct. 3227, 82 L.Ed.2d 438 (1984). Plaintiff’s complaint is devoid of any factual allegations
21
      regarding the reason for the lock down, but it is reasonable to assume that denial of visitation was
22
      a result of COVID, considering the period of time in question. The temporary limitation on
23
      visitation during a lockdown of the facility to restore order provides a legitimate interest in
24
      restoring order at the institution.
25
              In addition, the length of time a deprivation continues is relevant to determining whether
26
      the deprivation amounts to punishment. See Pierce v. Cty of Orange, 526 F.3d 1190, 1212 (9th
27
      Cir. 2008) (criminal detainee’s length of stay in jail was one factor in determining whether
28
                                                         10
     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 11 of 13


 1    Fourteenth Amendment violation had occurred); Sisneroz v. Whitman, No. CV F 01–5058 2008
 2    WL 4966220, at *9 (E.D. Cal. Nov. 20, 2008) (finding that “constitutional deprivation arises from
 3    systematic, substantial deprivation” and that some amenities “may be unavailable [to SVPs] for
 4    short periods of time for various reasons” without taking on constitutional proportions).

 5            Plaintiff will be granted leave to amend.

 6            F.      Declaratory Relief

 7            To the extent Plaintiff's complaint seeks a declaratory judgment, it is unnecessary. “A

 8    declaratory judgment, like other forms of equitable relief, should be granted only as a matter of

 9    judicial discretion, exercised in the public interest.” Eccles v. Peoples Bank of Lakewood Vill.,

10    333 U.S. 426, 431 (1948). “Declaratory relief should be denied when it will neither serve a useful

11    purpose in clarifying and settling the legal relations in issue nor terminate the proceedings and

12    afford relief from the uncertainty and controversy faced by the parties.” United States v.

13    Washington, 759 F.2d 1353, 1357 (9th Cir. 1985). If this action reaches trial and the jury returns a

14    verdict in favor of Plaintiff, then that verdict will be a finding that Plaintiff's constitutional rights
      were violated. Accordingly, a declaration that any defendant violated Plaintiff's rights is
15
      unnecessary.
16
                   G. Injunctive Relief
17
              Plaintiff seeks injunctive relief in this action. Federal courts are courts of limited
18
      jurisdiction and in considering a request for injunctive relief, the Court is bound by the
19
      requirement that as a preliminary matter, it have before it an actual case or controversy. City of
20
      Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); Valley Forge Christian Coll. v. Ams. United for
21
      Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). If the Court does not have an
22
      actual case or controversy before it, it has no power to hear the matter in question. Id.
23
              Further, requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of
24
      the Prison Litigation Reform Act [“PLRA”], which requires that the Court find the “relief
25
      [sought] is narrowly drawn, extends no further than necessary to correct the violation of the
26
      Federal right, and is the least intrusive means necessary to correct the violation of the Federal
27
      right.” In cases brought by prisoners involving conditions of confinement, any injunction “must
28
                                                           11
     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 12 of 13


 1    be narrowly drawn, extend no further than necessary to correct the harm the court finds requires
 2    preliminary relief, and be the least intrusive means necessary to correct the harm.” 18 U.S.C. §
 3    3626(a)(2). Moreover, where, as here, “a plaintiff seeks a mandatory preliminary injunction that
 4    goes beyond maintaining the status quo pendente lite, ‘courts should be extremely cautious’ about

 5    issuing a preliminary injunction and should not grant such relief unless the facts and law clearly

 6    favor the plaintiff.” Committee of Central American Refugees v. I.N.S., 795 F.2d 1434, 1441 (9th

 7    Cir. 1986), quoting Martin v. International Olympic Committee, 740 F.2d 670, 675 (9th Cir.

 8    1984).

 9             The injunctive relief Plaintiff is seeking, such as placing booking photos on cell doors and

10    creating an oversight committee, among other remedies, goes beyond what would be allowed

11    under the PLRA as it is not narrowly tailored to address the violations of the rights at issue in this

12    action and is too intrusive. Caribbean Marine Servs. Co., Inc. v. Baldridge, 844 F.2d 668, 674-75

13    (9th Cir. 1988). Therefore, the Court cannot grant broad requests for relief or requests based on

14    the possibility of an injury.
               V.     Conclusion and Order
15
               Plaintiff’s motion to appoint counsel is DENIED without prejudice.
16
               Plaintiff’s complaint fails to state a cognizable claim for relief. As Plaintiff is proceeding
17
      pro se, the Court will grant Plaintiff an opportunity to amend his complaint to cure the identified
18
      deficiencies to the extent he is able to do so in good faith. Lopez v. Smith, 203 F.3d 1122, 1130
19
      (9th Cir. 2000).
20
               Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what
21
      each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556
22
      U.S. at 678-79, 129 S.Ct. at 1948-49. Although accepted as true, the “[f]actual allegations must
23
      be [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555
24
      (citations omitted).
25
               Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated
26
      claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no
27
      “buckshot” complaints).
28
                                                          12
     Case 1:21-cv-00047-NONE-BAM Document 7 Filed 04/06/21 Page 13 of 13


 1            Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.
 2    Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended
 3    complaint must be “complete in itself without reference to the prior or superseded pleading.”
 4    Local Rule 220.

 5            Based on the foregoing, it is HEREBY ORDERED that:

 6            1.      The Clerk’s Office shall send Plaintiff a complaint form;

 7            2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file an

 8    amended complaint curing the deficiencies identified by the Court in this order (or file a notice of

 9    voluntary dismissal); and

10            3.      If Plaintiff fails to file an amended complaint in compliance with this order, the

11    Court will recommend dismissal of this action, with prejudice, for failure to obey a court order

12    and for failure to state a claim.

13

14    IT IS SO ORDERED.

15        Dated:     April 5, 2021                               /s/ Barbara    A. McAuliffe             _
16                                                        UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                         13
